Case: 18-10577       Document: 00515209994         Page: 1     Date Filed: 11/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 18-10577                          November 22, 2019
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

NICHOLAS BRADLEY GILBERT,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-201-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In United States v. Gilbert, 756 F. App’x 491, 491–92 (5th Cir. 2019), our
court affirmed appellant’s sentence of 78-months’ imprisonment, following his
guilty plea for possessing a firearm after a felony conviction, in violation of 18
U.S.C. § 922(g)(1).




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-10577     Document: 00515209994       Page: 2   Date Filed: 11/22/2019


                                   No. 18-10577

      Appellant then petitioned the Supreme Court for a writ of certiorari on
5 June 2019. One of his questions presented for review stated: “Whether 18
U.S.C. § 924(a) provides for criminal penalties to felons who possess firearms
in interstate commerce absent proof that they knew of their felon status, or of
the firearm’s movement in interstate commerce?” Pet. for Writ of Cert. at ii,
Gilbert v. United States (No. 18-9589).
      The Government’s August 2019 response stated in its entirety:
      Petitioner contends (Pet. 11–13) that his conviction for possessing
      a firearm as a felon, in violation of 18 U.S.C. 922(g)(1) and
      924(a)(2), is infirm because the courts below did not recognize that
      knowledge of status is an element of that offense. In Rehaif v.
      United States, 139 S. Ct. 2191 (2019), this Court held that the
      mens rea of knowledge under Sections 922(g) and 924(a)(2) applies
      “both to the defendant’s conduct and to the defendant’s status.” Id.
      at 2194. Accordingly, the appropriate course is to grant the
      petition for a writ of certiorari, vacate the decision below, and
      remand the case for further consideration in light of Rehaif.

Mem. for the United States at 1–2, Gilbert v. United States (No. 18-9589).
      The Supreme Court agreed with the Government’s position. The Court,
inter alia, granted appellant’s petition for writ of certiorari, vacated this court’s
judgment, and remanded this case to this court for further consideration in the
light of Rehaif. Gilbert v. United States, No. 18-9589, 2019 WL 4921159, at *1
(U.S. 7 Oct. 2019).
      Accordingly, this case is REMANDED to district court for further
consideration in the light of Rehaif.




                                          2